Citation Nr: 0608144	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  99-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
sickle cell anemia.

2.  Entitlement to a rating in excess of 20 percent for 
partial meniscectomy of the left knee with degenerative 
changes and arthrotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1986 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board, in pertinent 
part, remanded the issues on appeal for additional 
development in September 2001 and December 2003.  Although an 
April 2005 supplemental statement of the case inexplicably 
included the issue of entitlement to an increased rating for 
residuals of a left proximal humerus fracture, the Board 
notes the appeal as to this matter was dismissed in December 
2003.  The matters listed on the title page of this decision 
are the only matters remaining for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
sickle cell anemia is presently manifested by one to two 
minor crises per year with complaints of pain, without 
painful crises several times a year or symptoms precluding 
other than light manual labor.

3.  The evidence demonstrates the veteran's service-connected 
partial meniscectomy of the left knee with degenerative 
changes and arthrotomy is presently manifested by complaints 
of pain, instability, and locking, without evidence of any 
specific compensable limitation of motion due to pain or 
functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
sickle cell anemia have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7714 
(2005).

2.  The criteria for a rating in excess of 20 percent for 
partial meniscectomy of the left knee with degenerative 
changes and arthrotomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in February 2001 and April 2004.  The 
veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  It is 
significant to note that there was no specific response to an 
April 2004 request for additional information.  The Board 
finds that all prior remand orders have been substantially 
completed and that further attempts to obtain additional 
evidence would be futile.  The available medical evidence is 
sufficient for adequate determinations.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  



Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

Sickle Cell Anemia

The veteran contends that an increased rating is warranted 
for his sickle cell anemia.  At his personal hearing in 
November 2000, he testified that on average he experie nced a 
painful crisis once or twice per month and since service had 
been hospitalized twice.  He stated he was unable to perform 
even light manual labor because when he overexerted himself 
he would become dehydrated which brought on a crisis.  He 
reported he had excruciating pain and swelling during crisis 
episodes that lasted for one to two days.  

VA hospital records dated in July 1997 show the veteran was 
admitted with a history of generalized joint and bone pains.  
It was noted he had a history of sickle cell crises, but in 
recent years only sporadic attacks.  Treatment included 
oxygen therapy.  The discharge diagnosis was resolved sickle 
cell crisis.  

On VA general medical examination in September 1997 the 
veteran reported that since service he had been hospitalized 
for sickle cell crisis approximately six times.  The 
diagnoses included sickle cell anemia.  A June 1998 treatment 
report noted he stated he had not had a crisis since July 
1997.  

VA hemic disorders examination in November 2002 noted the 
veteran had a history of sickle-C disease which was not the 
same as sickle cell anemia or sickle cell disease.  It was 
noted he reported a history of crises usually manifested by 
pain, particularly to the hands, with aching all over and a 
low grade fever.  He also stated he had experienced five of 
these episodes over the previous year and three over 
approximately the past month.  The examiner noted there was 
no organomegaly, mass, or abdominal tenderness and no 
evidence of anemia on examination.  It was noted that the 
usual treatment for a crisis had been overnight hospital care 
with oxygen, rehydration, and analgesia.  The diagnosis was 
hemoglobin SC disease (not sickle cell anemia) with 
residuals.  The examiner commented that the veteran's crises 
did not appear to be happening any more frequently or 
seriously than in the past, but that they did interrupt his 
life.  

VA hemic disorders examination in August 2005 noted the 
veteran had a history of sickle cell-hemoglobin C disease and 
that his only current problems were very mild anemia two and 
a half years earlier and very slightly reduced hemoglobin.  
It was noted that he continued to have what he called crises 
which involved pain in the hands.  He also reported having 
one to two crises per year lasting up to a couple of days and 
that he reported he was last hospitalized in June 2004.  He 
stated he had worked in sales in the past and was able to 
perform strenuous chores around the house and activities of 
daily living.  An examination revealed no organomegaly, mass, 
or tenderness.  There was no evidence of jaundice or anemia.  
The diagnosis was hemoglobin SC disease (not sickle cell 
anemia) with residuals.  The examiner noted there no 
noticeable changes since the last examination.  

771
4
Sickle cell anemia:
Ratin
g

With repeated painful crises, occurring in skin, 
joints, bones or any major organs caused by 
hemolysis and sickling of red blood cells, with 
anemia, thrombosis and infarction, with symptoms 
precluding even light manual labor
100

With painful crises several times a year or with 
symptoms precluding other than light manual labor
60

Following repeated hemolytic sickling crises with 
continuing impairment of health
30

Asymptomatic, established case in remission, but 
with identifiable organ impairment
10
Note: Sickle cell trait alone, without a history of directly 
attributable pathological findings, is not a ratable 
disability. Cases of symptomatic sickle cell trait will be 
forwarded to the Director, Compensation and Pension Service, 
for consideration under §3.321(b)(1) of this chapter
38 C.F.R. § 4.117, Diagnostic Code 7714 (2005). 

Based upon the evidence of record, the Board finds the 
veteran's service-connected sickle cell anemia disorder is 
presently manifested by one to two minor crises per year with 
complaints of pain.  The probative evidence demonstrates that 
he experiences painful crises somewhat less than several 
times per year and that his symptoms do not preclude other 
than light manual labor.  The August 2005 examiner's opinion 
as to the extent of his current problems and notation that he 
was able to perform strenuous chores around the house is 
considered to be persuasive.  While the examiner noted the 
veteran's hemoglobin SC disease was not sickle cell anemia, 
the Board finds the disorder is appropriately rated under the 
analogous criteria for sickle cell anemia.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993).

Although the veteran has asserted that his disability is more 
severely disabling, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Thus, a rating in excess of 
30 percent is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


Knee Disorder

The veteran contends that he experiences constant problems as 
a result of his service-connected left knee disability.  In 
his August 1999 substantive appeal he stated his activities 
were limited and that his knee would occasionally lock up and 
swell.  In correspondence dated in January 2000 he reported 
his knee had gradually decreased in motion and increased in 
pain and swelling.  At his personal hearing in November 2000 
he testified that he experienced swelling, pain, and some 
instability in the left knee.  He stated that since service 
there had been a few times when the knee actually dislocated 
and he had to knock or massage it back in place.  He reported 
that he had missed opportunities for employment because of 
this disability.

On VA examination in September 1997 the veteran complained of 
knee pain and reported he was unable to play sports.  The 
examiner noted there was a full range of left knee motion 
with marked crepitus, but no evidence of instability, 
swelling, or deformity.  The diagnoses included left knee 
injury with postoperative residuals.  X-ray examination in 
September 1997 revealed moderate osteoarthritis of the left 
knee.  An October 1998 X-ray examination included diagnoses 
of minimal to mild focal arthritic spurring, soft tissue 
edema with suspected tiny joint effusion in the suprapatellar 
bursa distribution, and a tiny ovoid radiolucency associated 
with the proximal fibular shaft suggestive of a bone cyst.  

At his VA examination in April 1999 the veteran reported he 
experienced discomfort to the knee, to some extent, daily and 
that if he stood up all day he had some puffiness immediately 
about the superior part of the patella.  He stated that he 
had episodes of increased symptoms thought to be expressions 
of sickle cell anemia.  The examiner noted the veteran walked 
carefully with an otherwise normal gait.  There was marked 
crepitus on pressure to the patella that continued through 
range of motion.  There was slight suprapatellar puffiness 
medially, but no evidence of increased warmth, pain on 
pressing the patella, swelling of the posterior fossa, or 
tenderness over the posterior ligaments.  The knee was stable 
to stress and the veteran was able to extend and lock the 
knee without pain.  Flexion was to 140 degrees without pain.  
There was no significant atrophy of the quadriceps and 
strength was normal.  The diagnoses included degenerative 
arthritis of the left knee, post meniscus tear, and loose 
body, post arthrotomy, with residual crepitus and painful 
motion.  Magnetic resonance imaging (MRI) in March 2000 
revealed severe degenerative changes at the lateral 
compartment, but that the medial collateral ligament and 
anterior and posterior cruciate ligaments were intact.  

On VA examination in April 2001 the veteran reported that he 
experienced some tiring of his left knee with repeated 
activities such as deep knee bends.  He denied any limitation 
of motion or limitation to walking on level ground.  The 
examiner noted he walked with a normal gait, but could only 
performed two-thirds of a full knee bend.  Passive range of 
motion was normal and a problem with flexion was noted as 
only on weight bearing.  There was no evidence of lateral or 
anterior posterior instability.  He was able to walk on his 
toes and his heels.  The veteran was a little better 
developed on the left than the right which the examiner 
indicated showed he was doing proper exercises.  The 
diagnosis was status postoperative torn meniscus of he left 
knee.  X-rays revealed some slight progression of the 
degenerative changes of the lateral compartment since the 
last examination.  

Private medical records dated in January 2002 show the 
veteran complained of knee problems with increased activity.  
He reported he experienced some swelling, giving way, 
locking, and popping in the joint.  The examiner noted X-rays 
revealed obvious sclerosis and moderate narrowing to the 
lateral compartment.  There was some patellar femoral 
crepitance on examination and a lack of approximately 
10 degrees from full extension.  He was able to squat, but it 
caused some pain.  There was trace effusion and crepitance 
with McMurray's testing, but the knee was stable.  It was the 
examiner's opinion that the veteran had obvious moderate 
osteoarthritic changes in the left knee and was not capable 
of prolonged standing, excessive walking, or repetitive 
climbing.  

At his VA examination in November 2002 the veteran complained 
of pain on use two to three times per week.  He reported that 
if he stood or walked more than 45 minutes he experienced 
knee pain and that he experienced cramping if he sat for more 
than 45 minutes.  He stated these episodes usually occurred 
about once per week.  He reported he was working as a door-
to-door salesman which required ambulation and moving all 
day.  He stated that over the previous month he had missed 
five days of work because of knee problems.  He claimed his 
knee was swollen almost continuously.  Examination revealed 
some tenderness over the medial aspect of the joint space and 
questionable very slight swelling.  There was no evidence of 
redness or abnormality to varus or valgus stress.  Drawer and 
McMurray signs were negative.  Range of motion studies were 
from 5 degrees to 110 degrees, with crepitus throughout.  The 
diagnosis was post-traumatic arthritis of the left knee 
status post meniscectomy and debridement, times two, with 
residuals.  

VA examination in August 2005 noted no significant change in 
the veteran's history.  He complained of continued knee pain, 
very rare locking up, and giving way with no recent falls.  
He reported he did not use a brace and was not taking any 
specific medication.  He denied significant flare-ups or 
episodes of dislocation or recurrent subluxation.  He had 
worked as a salesman in the past and was presently looking 
for work.  He reported he was able to perform his activities 
of daily living without significant problems and that he had 
no real limitation on normal walking.  He occasionally 
experienced more tiredness in the left knee when climbing 
hills.  The examiner noted slight tenderness over the medial 
aspect of the joint space.  There was a slight valgus 
deformity of the knees, bilaterally.  There was no evidence 
of swelling or abnormality to varus or valgus stress.  Drawer 
and McMurray signs were negative.  Range of motion was from 0 
to 130 degrees, with crepitance.  There was no change on 
repetitive motion and strength was normal.  The diagnoses 
included status post torn meniscus of the left knee and 
status post meniscectomy with post-traumatic arthritis.  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005)

526
0
Leg, limitation of flexion of:

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005)

526
1
Leg, limitation of extension of:

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005)

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2005).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has 
held that disabilities may be rated separately without 
violating the prohibition against pyramiding unless the 
disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected partial meniscectomy of the left 
knee with degenerative changes and arthrotomy is presently 
manifested by subjective complaints of continued knee pain, 
very rare locking up, and giving way with no recent falls.  
It is significant to note that on VA examination in 
August 2005 he denied significant flare-ups or episodes of 
dislocation or recurrent subluxation.  He also stated he was 
able to perform his activities of daily living without 
significant problems and that he had no real limitation on 
normal walking.  The examiner noted only slight tenderness 
over the medial aspect of the joint space with no evidence of 
swelling or abnormality to varus or valgus stress.  Records 
show the veteran's service-connected knee disability has been 
evaluated under the criteria for other knee impairments, 
Diagnostic Code 5257.  The Board finds evaluation of the 
veteran's knee disability under these criteria is appropriate 
and that the evidence is not demonstrative of a severe 
disability warranting a higher schedular rating.

The Board also finds the evidence does not demonstrate that 
any higher or separate ratings are warranted for limited leg 
flexion or extension, including as a result of pain or 
dysfunction.  Although the veteran has complained of pain, 
instability, and locking, examinations revealed no evidence 
of instability or locking upon objective demonstration.  
Range of motion studies during the course of the appeal have 
demonstrated some decreased flexion and extension; however, 
the Board notes the reports are somewhat inconsistent and are 
not indicative of any specific compensable limitation of 
motion due to objective symptoms of pain or functional loss.  
In fact, the most recent VA examination in August 2005 found 
motion from 0 to 130 degrees, with no change on repetitive 
motion.  The veteran also denied significant flare-ups or 
episodes of dislocation or recurrent subluxation at that 
time.  Therefore, the Board finds entitlement to a rating in 
excess of 20 percent is not warranted.  There is no probative 
evidence of any unusual or exceptional circumstances to 
warrant an extraschedular rating.  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to a rating in excess of 30 percent for sickle 
cell anemia is denied.

Entitlement to a rating in excess of 20 percent for partial 
meniscectomy of the left knee with degenerative changes and 
arthrotomy is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


